Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Simon on February 4, 2022.

The application has been amended as follows: 
	Claim 1 was amended as follows:
1. (Currently Amended) Apparatus comprising: 
	an implantable device comprising a graft material that comprises a stent and fabric, the device being configured to be deployed in an ascending aorta of a subject, and the device comprising: 
		a proximal end configured to be disposed in the ascending aorta spaced apart from an aortic valve of the subject; 
		a distal end; an inner surface, 
			wherein the stent is shape set such that, a longitudinal portion of the ascending aorta, the inner surface [[to]]defines a conduit extending through the device from the proximal end of the device to the distal end of the device, the conduit including a diverging portion that diverges in a direction from a proximal end of the conduit to a distal end of the conduit, such that a cross-sectional area of the conduit at a distal end of the diverging portion is greater than the cross-sectional area of the conduit at a proximal end of the diverging portion, 
			the conduit being configured to reduce pressure loss of blood flowing through the conduit, relative to a loss of pressure of blood flowing through the longitudinal portion of the ascending aorta in the absence of the device, in a passive manner, by reducing an area of flow separation of the blood flow; and 
		an outer support structure configured, when the device is in a deployed state within the longitudinal portion of the ascending aorta, to at least partially overlap with the inner surface that defines the conduit, and to maintain the device within the ascending aorta by contacting an inner wall of the ascending aorta, 
		the device, when in the deployed state within the longitudinal portion of the ascending aorta, being configured to define, at its distal end, a region including an outer 

	In the specification, on page 1, line 4, after “2017,” the language ---now U.S. Patent No. 10,568,731--- was inserted.

Claims 1-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on September 1, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6, 9, and 13, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Karavany et al are cited because of their relevance to the present claimed subject matter.  Nussinovitch is cited because, although it does not have an effectively filed date prior to the present application, it is considered relevant to the claimed subject matter.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774